In a personal injury action, plaintiff appeals from a judgment of the Supreme Court, Kings County (Brownstein, J.), entered July 3,1980,, which dismissed the action upon the granting of defendant’s motion to dismiss pursuant to CPLR 3012 (subd [b]). Judgment affirmed, without costs or disbursements. In the absence of a “reasonable excuse” for the inordinate delay in the service of the instant complaint, Special Term acted within its discretion in granting the defendant’s motion to dismiss pursuant to CPLR 3012 (subd [b]) (see Barasch v Micucci, 49 NY2d 594; Verre v Rosas, 47 NY2d 795). Gibbons, J. P., Gulotta, Cohalan and Bracken, JJ., concur.